OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.

IN THE CLAIMS:		Rejoined the non-elected Claims 15-20;
Claims 17-19, replaced “piston” with -- piston member --;
Replaced Claim 15 with the following claim:
--	15.	A method of fabricating a micro haptic actuator, the method comprises:
providing an adhesive layer on a major surface of a first sheet of a flexible material;
patterning the adhesive to clear the adhesive from all regions that will correspond to a chamber;
patterning a region of the first sheet that was cleared of the adhesive layer to provide the chamber having interior walls and a piston member disposed in the chamber, with the piston member having tether elements that tethered the piston member to at least one of the interior walls 
affixing the patterned adhesive layer to a membrane sheet having a first electrode  with the membrane sheet affixed to a top portion of the piston memberaffixed to the patterned adhesive layer; and 
adhering a second sheet that supports a second electrodesheet layer.		--

Authorization for this examiner’s amendment was given in a telephone interview with Denis G. Maloney on April 14, 2021.
Allowance Subject Matter
Claims 1-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 7,042,137 to Yoon, does not anticipate or suggest, inter alia, such limitations as: “a membrane having a first surface and a second surface, with the first surface attached to the first surface of the first body layer and attached to the first surface of the piston member; a first electrode supported on the second surface the membrane; and a second body layer supporting a second electrode, the second body layer attached to the second surface of the first body layer” (as applied to Claim 1); and “patterning a region of the first sheet that was cleared of the adhesive layer to provide the chamber having interior walls and a piston member disposed in the chamber, with the piston member having tether elements that tethered the piston member to at least one of the interior walls of the sheet; affixing the patterned adhesive layer to a membrane sheet having a first electrode with the membrane sheet affixed to a top portion of the piston member and remaining portions of the sheet affixed to the patterned adhesive layer; and adhering a second sheet that supports a second electrode to a surface of the first sheet, which opposes the membrane sheet layer” (as applied to Claim 15), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 01/08/2020, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
April 16, 2021											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815